Exhibit 10.3

 

July 8, 2003

 

 

Mr. Richard W. Dreiling
1749 Via di Salerno
Pleasanton, CA  94566

 

Dear Rick:

 

Thank you for your interest in joining Longs Drug Stores California, Inc.  It is
a pleasure to confirm our offer of employment for the position of Executive Vice
President and Chief Operations Officer.  Your start date will be Tuesday,
July 15, 2003.  This offer is based on the following mutual understanding:

 

1.                                       You will receive an annual salary of 
$500,000 payable in equal bi-weekly amounts of $19,230.76 for the first year of
employment.

 

2.                                       You will receive during your first year
of employment a bonus opportunity that is targeted at 60% of your base annual
salary.  Bonuses will be based on your individual as well as the Company’s
overall performance.

 

3.                                       You will receive a sign on bonus in the
amount of Forty Thousand dollars ($40,000.00), payable within thirty days of
your start date. This sign on bonus of $40,000.00 will be grossed up for state
and federal tax purposes.

 

4.                                       Subject to the approval of the Board of
Directors’ Compensation Committee, you will receive a non-qualified option grant
of 70,000 shares of common stock at the first meeting of the Compensation
Committee following commencement of your employment with the Company.  These
shares will be subject to the vesting provisions as outlined in the Longs Drug
Stores Corporation 1995 Long-Term Incentive Plan.

 

5.                                       Subject to the approval of the Board of
Directors’ Compensation Committee, you will receive a grant of 10,000 shares of
restricted common stock at the first meeting of the Compensation Committee
following commencement of your employment with the Company.  These shares will
be subject to the vesting provisions as outlined in the Longs Drug Stores 1995
Long-Term Incentive Plan.

 

6.                                       You will be eligible to participate in
the Performance Based Restricted Stock Grant program currently being implemented
for senior executives at Longs Drugs.  Subject to the approval of the Board of
Directors’ Compensation Committee, you will be granted a total award value of
100% of your current base salary, subject to vesting and other requirements. 
Details of the Plan and the Plan goals for FY04 will be provided under separate
cover.

 

7.                                       You will begin to accrue vacation
immediately at the rate of four weeks per year.  During your first year of
employment your vacation balance will be credited with four weeks of vacation.

 

--------------------------------------------------------------------------------


 

8.                                       You will be placed on the Executive
Medical Plan including appropriate dependents effective the first of the month
after your hire date.  This plan includes dental and vision care.  You will be
reimbursed for any COBRA payments you make prior to your effective date on the
Longs Executive Medical Plan.

 

9.                                       Information regarding the following
programs will be sent to you under separate cover and are included as part of
your overall employment with Longs:

a.               Employee Savings and Profit sharing, life insurance and long
term disability

b.              Available medical insurance coverage options

 

10.                                 You will be provided the Company’s current
standard agreement for termination benefits in the event of change in corporate
control, as provided to other Company Senior Vice Presidents.

 

11.                                 You will be eligible for termination
benefits provided for senior executives for involuntary separation due to
reduction in force, reorganization or other involuntary separation not for cause
(these benefits do not apply to a change in control for which benefits are
provided under a separate agreement).  Termination benefits for which you would
be eligible include 24 months of base salary, medical including executive
medical, outplacement, distribution of deferred compensation, 90-day period
following termination to exercise vested stock options, and pro rata vesting of
restricted stock in accordance with the terms of the grant based on original
grant date and termination date of executive.

 

 

Rick, I am pleased to extend this offer and I look forward to working with you.

 

 

Sincerely,

 

 

 

LONGS DRUG STORES CALIFORNIA, INC.

 

 

 

/s/ Warren F. Bryant

 

 

 

 

Warren F. Bryant

 

President and Chief Executive Officer

 

 

 

I accept your offer of employment as stated in this letter.

 

 

 

 

 

/s/ Richard W. Dreiling

 

July 15, 2003

 

 

Richard W. Dreiling

 

Date

 

2

--------------------------------------------------------------------------------